The order heretofore made affirming the judgment awarding the peremptory writ of mandamus is adhered to, but is modified to the extent of permitting the court below to entertain, consider and rule upon an application *Page 802 
by the defendant County Judge, if seasonably made to the trial court, to set aside said judgment awarding the peremptory writ and allow him to file within such time as the court may see fit, an amended and more specific answer or return to the alternative writ, the sufficiency of such amended answer or return to be subject to be tested and ruled upon in accordance with the established procedure in mandamus proceedings.
Rehearing denied, and judgment of affirmance adhered to, but modified as above stated, and cause remanded.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.